DETAILED ACTION
					
The present application, filed on or after March 16, 2013, is being examined under the

first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine

grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or

improper timewise extension of the “right to exclude” granted by a patent and to prevent possible

harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where

the conflicting claims are not identical, but at least one examined application claim is not

patentably distinct from the reference claim(s) because the examined application claim is either

anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,

140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d

2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van

Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619

(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may

be used to overcome an actual or provisional rejection based on nonstatutory double patenting

provided the reference application or patent either is shown to be commonly owned with the

examined application, or claims an invention made as a result of activities undertaken within the

scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination





under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP

§§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor

to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR

1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used.

Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the

form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or

PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely

online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

processed and approved immediately upon submission. For more information about eTerminal

Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-7 and 13-16 are rejected on the ground of nonstatutory double patenting as

being unpatentable over claims 1-8 and 23-27 of U.S. Patent No. 9,677,210. Although the claims

at issue are not identical, they are not patentably distinct from each other because a method of

forming pattern tufted article including reciprocating a series of needles being threaded with 

different colors of yarn having a series of level cut loopers in accordance with an LCL pattern 

profile to pick-up of selected yarns at each stitch area while pulling back non-selected yarns at 

each stitch area to be substantially hidden relative to a backing layer is substantially similar to 

US Patent '210 including a method of forming pattern tufted article including reciprocating a 

series of needles with a LCL pattern profile that pick-up selected yarns while retarding pick-up 







of non-selected yarns through controlling feeding of yarns with step of pulling back the non-

selected yarns to form the pattern.



3.	Claims 8-12 are rejected on the ground of nonstatutory double patenting as being

unpatentable over claims 10-22 of U.S. Patent No. 9,677,210. Although the claims at issue are

not identical, they are not patentably distinct from each other because a tufting machine

including a series of level cut loopers reciprocal in engagement with needles that are controlled 

to enable pickup of selected yarns while substantially retarding pickup by the level cut loopers of 

non-selected yarns to form tufts in a backing material is substantially similar to US

Patent '210 including a series of level cut loopers reciprocated with needles that are controlled to

enable pickup of selected yarns at each stitch area while substantially retarding pickup by the

level cut loopers of non-selected yarns to selectively form tufts in a backing material.


Allowable Subject Matter

4.	Claims 1-19 would be allowable if rewritten or amended to overcome the nonstatutory

doubling patenting rejection as set forth in this office action.


        Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to

Applicant’s disclosure.






Any inquiry concerning this communication or earlier communications from the

examiner should be directed to Tejash Patel whose telephone number is (571) 272-4993. The

examiner can normally be reached on Mon. –Thur. from 8am – 6pm. If attempts to reach the

examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be

reached on (571) 272-5559. The fax phone number for this group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent

Application Information Retrieval (PAIR) system. Status information for published applications

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished

applications is available through Private PAIR only. For more information about the PAIR

system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private

PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you

would like assistance from a USPTO Customer Service Representative or access to the

automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 4, 2021							    /TAJASH D PATEL/                                                                                                    Primary Examiner, Art Unit 3732